Decision for plaintiffs rendered September 19, 1969.
The only issue presented is whether the plaintiffs made a proper application to the Marion County Assessor to have their farm properties receive the special farm use classification as unzoned farmland.
In order to obtain the special farm use classification allowed by ORS 308.370(2) for unzoned farmland the taxpayer is required by ORS 308.375(1) to make application therefor before April 1 of each year for which the special assessment is desired. (The plaintiffs had not previously applied for the special farm use assessment.) ORS 308.375(2) requires the application to be made on forms provided by the State Tax Commission "and shall include such information *Page 514 
as may reasonably be required to determine the entitlement of the applicant."
The assessor rejected plaintiffs' application on the grounds that it did not contain sufficient information for the assessor to consider it. The defendant Department of Revenue found the application was deficient for the reasons it did not sufficiently identify the property, contained no information concerning gross income and contained no information concerning the use of the land for years prior to 1968.1
1. The application and the information submitted thereon by plaintiffs was sufficient and the application should have been accepted by the assessor. On the form supplied to them the plaintiffs listed the acreages of four separate parcels of land and described the section, township and range in which the property was located. The form also contained a printed statement that the property had been used as a bona fide farm for two previous years and had produced a gross income of $500 or more for each of three of the five preceding years. When the plaintiffs signed the form they affirmed the truth of these statements. While the plaintiffs did not complete that portion of the form which listed the acreage farmed and the gross income received for each of the five years, the statement above that the farm had produced a gross income in excess of $500 for the required time was sufficient. In addition, the plaintiffs included a statement in the form that there were 101 head of *Page 515 
cattle on the farm at the time of the execution of the application.
The application was sufficient and should have been accepted by the assessor.
The order of the Department of Revenue is set aside.
1 ORS 308.370 requires unzoned farmland to have been used exclusively for farm use for the preceding two years and ORS215.203(2)(b) requires the land to have produced a gross income of $500 for three of the five calendar years preceding the assessment day of the year for which special assessment is claimed. *Page 516